In an action for a separation, the defendant husband appeals from an order of the Supreme Court, Westchester County, entered October 13, 1965, which granted plaintiff’s motion and (1) directed defendant to vacate the marital premises; (2) required him to pay $25 per week for the temporary support of the plaintiff wife and four children and to pay the monthly mortgage installments on said marital premises; (3) permitted the wife to rent the upstairs apartment of said premises to anyone but her relatives and to retain the income therefrom; and (4) directed defendant to pay the wife’s counsel fee of $250. Order affirmed, without costs. The defendant’s time to comply with the terms of the order is extended until 5 days after entry of the order hereon. In our opinion, the interests of the parties would be best served if the parties proceeded to trial at an early date. Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.